DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,644,001 in view of Nakajima et al. (US 2005/0167751, hereinafter “Nakajima”)
Regarding claim 21 and 30: Claim 1 of the patent recites an array of memory cells formed in a semiconductor and claim 10 recites an integrated circuit comprising an array of memory cells formed in a semiconductor, the array comprising:
a plurality of semiconductor memory cells arranged in a matrix of rows and columns wherein the rows of memory cells define a first direction and the columns of memory cells define a second direction, and each of said memory cells comprising:


wherein said first region is located at a surface of said floating base region; and wherein said second region is located below said floating base region, and said second region is commonly connected to at least two of said semiconductor memory cells in said matrix; and wherein said array further comprises gate regions, each said gate region overlaying two of said semiconductor memory cells along the column direction;
wherein said bipolar device is activated by electrical signals provided to said second region when the memory cell is in one of said first and second states;
wherein said bipolar device is not activated by electrical signals provided to said second region when the memory cell is in the other of said first and second states.
Claims 1 and 10 do not recite a third region having a conductivity type the same as a conductivity type of said second region, said third region being electrically connected to said second region. However, Nakajima discloses the use of a conductive source plug 47 considered as a third region having a conductivity type (n-type polysilicon, paragraph [0110], lines 2-3) the same as a conductivity type of the second region (Fig. 7, 37) to apply a voltage to the source region 37 from a source line terminal SL. It would have been obvious to one of ordinary skill in the art to use a third region having a conductivity type the same as a conductivity type of the second region to apply the voltage to the source region of a floating body memory cell.

.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of U.S. Patent No. 9,450,090 in view of Nakajima. 
Regarding claims 21 and 30: Claim 10 of the patent recites all the limitations of claims 21 and 30 except for a third region having a conductivity type the same as a conductivity type of said second region, said third region being electrically connected to said second region. However, Nakajima discloses the use of a conductive source plug 47 considered as a third region having a conductivity type (n-type polysilicon, paragraph [0110], lines 2-3) the same as a conductivity type of the second region (Fig. 7, 37) to apply a voltage to the source region 37 from a source line terminal SL. It would have been obvious to one of ordinary skill in the art to use a third region having a conductivity type the same as a conductivity type of the second region to apply the voltage to the source region of a floating body memory cell.
Regarding claims 22 and 31: Claim 11 of the patent recites the array of memory cells of claim 21 and the integrated circuit of claim 30, further comprising a plurality of source lines crossing the array in said first direction beneath one or more of said surfaces, wherein said plurality of source lines are coupled to one or more of said second regions.
Regarding claims 23 and 32: Claim 12 of the patent recites the array of memory cells of claim 21 and the integrated circuit of claim 31, further comprising a plurality of bit lines crossing the array in said second direction substantially orthogonal to said first 
Regarding claims 24 and 33: Claim 13 of the patent recites the array of memory cells of claim 21 and the integrated circuit of claim 30, further comprising a plurality of word lines crossing the array in said first direction above said surfaces, wherein said plurality of word lines are coupled to said gate regions.
Regarding claim 34: Claim 14 of the patent recites the integrated circuit of claim 30, further comprising second circuitry configured to provide electrical signals to said first regions.
Regarding claims 26 and 35: Claim 15 of the patent recites the array of memory cells of claim 21 and the integrated circuit of claim 30, wherein said electrical signals to said second region have an amplitude or polarity dependent on an operation of said array of memory cells.
Regarding claim 27: Claim 17 of the patent recites the array of memory cells of claim 26, wherein said electrical signals received by said second regions comprise a pulse.
Regarding claim 36: Claim 16 of the patent recites the integrated circuit of claim 30, wherein said first control circuitry comprises a voltage generator circuit.
Regarding claims 37: Claim 17 of the patent recites the integrated circuit of claim 36, further comprising a multiplexer electrically connected between said voltage generator circuit and said second regions, said multiplexer configured to apply periodic pulses of positive voltage to said second regions.

Regarding claim 39: Claim 19 of the paten recites the integrated circuit of claim 34, wherein said second control circuitry comprises a read circuit connected to said first regions and configured to read said states of said semiconductor memory cells.
Regarding claim 40: Claim 20 of the patent recites the integrated circuit of claim 39, further comprising a reference generator circuit connected to said read circuit.
Regarding claims 25, 28 and 29: It would have been obvious to one of ordinary skill in the art to recognize that the array and the integrated circuit of claims 25, 28 and 29 and those of claims 10 and 15 of the patent are identical in structure, the differences between two sets of claims are only functional limitations.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of U.S. Patent No. 9,208,840 in view of Nakajima.
Claims 21-40 differ from claims 13-20 of the patent in reciting a third region having a conductivity type the same as a conductivity type of said second region, said third region being electrically connected to said second region. However, Nakajima discloses the use of a conductive source plug 47 considered as a third region having a conductivity type (n-type polysilicon, paragraph [0110], lines 2-3) the same as a conductivity type of the second region (Fig. 7, 37) to apply a voltage to the source region 37 from a source line terminal SL. It would have been obvious to one of ordinary skill in the art to use a third region having a conductivity type the same as a conductivity .
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,817,548 in view of Nakajima.
The only difference between claims 21-40 is the recitation of a third region having a conductivity type the same as a conductivity type of said second region, said third region being electrically connected to said second region. However, Nakajima discloses the use of a conductive source plug 47 considered as a third region having a conductivity type (n-type polysilicon, paragraph [0110], lines 2-3) the same as a conductivity type of the second region (Fig. 7, 37) to apply a voltage to the source region 37 from a source line terminal SL. It would have been obvious to one of ordinary skill in the art to use a third region having a conductivity type the same as a conductivity type of the second region to apply the voltage to the source region of a floating body memory cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779.  The examiner can normally be reached on 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN HOANG/Primary Examiner, Art Unit 2827